UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1903



PAMELA G. CLAPP,

                                                Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General        of   the
United States Postal Service,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cv-01070-NCT)


Submitted:   January 18, 2008             Decided:   February 5, 2008


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela G. Clapp, Appellant Pro Se. Joan Brodish Binkley, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pamela   G.   Clapp   appeals   the   district    court’s   order

dismissing her complaint alleging discrimination and retaliation

under Title VII of the Civil Rights Act, the Age Discrimination in

Employment Act, and the Americans with Disabilities Act.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.             Clapp v.

Potter, No. 1:06-cv-01070-NCT (M.D.N.C. Aug. 9, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -